01/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0577



                             No. DA 20-0577

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RUSSELL KORTAN,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including February 24, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  January 14 2022